 



EXHIBIT 10.2

EMPLOYMENT AGREEMENT

     AGREEMENT made as of April 6, 2004, by and between Riggs Bank NA and its
subsidiaries, a Delaware corporation (the “Company”) and Lawrence Connell
(“Executive”).

     The parties hereto agree as follows:



  1.   Employment.



  (a)   General. Company hereby employs Executive, and Executive hereby accepts
employment with Company, upon the terms and conditions set forth in this
Agreement.     (b)   Term. Subject to the provisions hereof, Executive’s
employment will begin upon the date first written above and continue through the
close of business on April 5, 2005 (the “Term”), unless sooner terminated
pursuant to Section 4 hereof.     (c)   Position and Duties. Executive will
report directly to the President and CEO of the Company and will perform duties
consistent with his position and title as assigned to him by the Board of
Directors of the Company. Unless amended by the Board of Directors, Executive’s
title will be Vice Chairman, International.     (d)   Full Time. Executive will
devote his full business time, attention and energy to the performance of his
duties under this Agreement.



  2.   Supervision.



  (a)   Reporting. The Executive shall report to the President and CEO of the
Company and shall serve at the pleasure of the Board of Directors of the
Company. The Executive shall serve as a Section 16 Officer and as a member of
the Bank Operating Committee of the Company.     (b)   Authority. The Executive
will have such authority and responsibility as determined by the President and
CEO of the Company and the Board of Directors.



  3.   Compensation.



  (a)   Base Salary. The Company will pay a base salary to Executive of no less
than $400,000 per year, payable in equal bi-weekly installments in accordance
with the Company’s normal payroll practices.

-1-



--------------------------------------------------------------------------------



 



  (b)   Benefits. During the term of his employment, Executive will be entitled
to the fringe, welfare and pension benefits (including participation in the
Company’s 401(k) plan and other benefit plans, as applicable) that are generally
made available to other executives and senior level employees of subsidiaries of
the Company.     (c)   Bonus Compensation. In addition to the base salary and
other benefits specified above, Executive will also be entitled to receive a
bonus of $200,000 for the successful completion of his specific goals within the
time frame set by the President and CEO. The goals set for the Executive will be
those defined by the President and CEO and agreed upon by the Executive.



  4.   Termination of Employment.



  (a)   Death. Executive’s employment hereunder shall terminate upon his death.
    (b)   Disability. The Company may terminate Executive’s employment if he has
been unable to perform his duties hereunder due to a physical or mental
disability for a period of six (6) consecutive months and if he has not resumed
on a full-time basis the performance of such duties within thirty (30) days
after written notice from the Company of its intent to terminate his employment
due to disability.     (c)   Termination by Board of Directors. The Board of
Directors of the Company may terminate Executive’s employment hereunder for
Cause, effective immediately, at any time. For this purpose, “Cause” means:
(i) any willful failure or refusal by Executive to carry out specific directions
of the Board consistent with the provisions hereof or to perform a material part
of the duties assigned to him hereunder; (ii) any willful violation by Executive
of any material provisions of this Agreement, which failure, refusal or
violation is not remedied by Executive within thirty (30) days after written
notice from the Company; (iii) any commission by Executive of any act materially
detrimental to the best interests of the Company and Riggs and that constitutes
on the part of Executive personal dishonesty, willful misconduct in clear
conflict with reasonable standards of employee conduct; breach of fiduciary duty
involving personal profit; any willful violation of any law, governmental rule
or regulation (other than traffic violations or similar offenses), final cease
and desist order, formal agreement or commitment enforceable in writing; or any
act or conduct which for any reason would constitute grounds for suspension, bar
or removal from office by any federal or state bank or securities regulatory
agency under applicable law; (iv) any gross negligence by Executive in the
performance of Executive’s duties; or (v) any

-2-



--------------------------------------------------------------------------------



 



      failure to meet the performance expectations of the Company as reasonably
set forth and determined by the Company’s Board of Directors. The Board of
Directors shall be responsible for making any determinations of “Cause” for
purposes of this paragraph (c).



  (d)   Effect of Termination.



  (1)   Death or Disability. If Executive’s employment terminates by reason of
his death or disability, Executive, either directly or through his personal
representative or estate (whichever the case may be), shall be entitled to
amounts equal to the sum of the unpaid portion of Executive’s annual base salary
up to the term date as it is defined in paragraph 1(b).     (2)   Termination
For Cause. If Executive’s employment is terminated by the Company for Cause,
then the Company shall have no obligation to make any further payments or
provide any further benefits hereunder for any period subsequent to the date of
such termination.     (3)   Termination for Resignation. In the event Executive
resigns from his position, then the Company shall have no obligation to make any
further payments or provide any further benefits hereunder for any period
subsequent to the date of such termination including any pro-rata payout of any
accrued bonus. Resignation shall require thirty (30) days written notice to
Company and, unless otherwise stipulated by Company in writing, Executive shall
continue to perform his job fully and do nothing willful to damage the interests
of Company. Executive’s failure to provide adequate notice of resignation to
Company, or to perform his job fully prior to the effective date thereof, shall
constitute grounds for immediate termination for Cause.     (4)   Termination
without Cause. If Executive’s employment is terminated by the Company without
Cause, the Executive shall for the term of this Agreement continue to be
entitled to the salary, benefits and any bonus amount accrued to date as
described in Section 3 of this Agreement; provided, however, that the Executive
complies with Section 5 of this Agreement.



  5.   Restrictive Covenants.

    (a)   Confidential Information. Executive acknowledges that, during the
course of his employment hereunder, he will have access to confidential
information, documents and

-3-



--------------------------------------------------------------------------------



 



    other materials relating to the Company and its affiliates which are not
generally known to persons outside the Company (whether conceived or developed
by Executive or others) and confidential information, documents and other
materials entrusted to the Company and its affiliates by third parties,
including, without limitation, financial information, trade secrets, techniques,
know-how, marketing and other business plans, data, strategies and forecasts,
and the substance of arrangements and agreements with customers, suppliers and
others (collectively, “Confidential Information”). Any Confidential Information
conceived or developed by Executive during employment will be the exclusive
property of the Company and its affiliates. Except as specifically authorized by
the Company and its affiliates, Executive will not (during or after his
employment hereunder) disclose Confidential Information for his own purposes or
for the benefit of any third person, firm or entity other than (i) as may be
legally required in response to any final and enforceable summons, order or
subpoena issued by a court or governmental agency, upon reasonable prior notice
to the Company of the proposed disclosure thereof, or (ii) such Confidential
Information which is or becomes available to the general public through no act
or failure to act by Executive.     (b)   Company Documents. Upon the
termination of his employment for any reason, Executive will deliver to the
Company all documents, data files and other tangible property containing
Confidential Information which are then in his possession or control.     (c)  
Covenant Not to Compete. Executive acknowledges that his duties hereunder and
the services he will provide to the Company are of a special, unique, unusual
and extraordinary character, which gives this Agreement particular value to the
Company, and that it would be difficult to employ any individual or individuals
to replace Executive in the performance of such duties and services. Therefore,
during employment and for a period of one (1) year after the termination of his
employment for any reason, Executive will not, directly or indirectly, enter
into, organize, control, engage in, be employed by, serve as a consultant to, be
an officer or director of or have any direct or indirect investment in any
business, person, partnership, association, firm or corporation engaged in the
same or similar business within a 100 mile radius of any city in which the
Company, or any affiliate or subsidiary thereof,

-4-



--------------------------------------------------------------------------------



 



      has an office and transacts financial services business. Executive and the
Company agree that the provisions of the covenant not to compete are reasonable.
However, if any court shall determine that any aspect of the covenant not to
compete is unreasonable either in period of time, geographical area or
otherwise, the parties agree that the covenant not to compete should be
interpreted and enforced to the maximum extent that such court deems reasonable.
Any amounts (including, without limitation, unpaid salary and bonus) which would
otherwise be payable will be forfeited by Executive (in addition to any other
remedies available to the Company) immediately upon and following a breach by
Executive of this subsection (c).     (d)   Nonsolicitation. During his
employment and for a period of one (1) years after the Executive’s termination
for any reason of his employment (including the expiration of this Agreement),
Executive will not, directly or indirectly, solicit, induce or otherwise attempt
to influence (i) any employee of the Company or any subsidiary or other
affiliate thereof to leave employment therewith or (ii) any client of the
Company for the purposes of providing products or services.     (e)   Remedies.
Executive acknowledges and agrees that damages in an action at law for breach of
any of the provisions of this Section 5 of this Agreement will be difficult to
determine and will not afford a full and adequate remedy and, therefore, agrees
that the Company, in addition to seeking damages in an action at law, may seek
specific performance and such equitable or other remedies as may be available
for breach of this paragraph, including, without limitation, the issuance of a
temporary or permanent injunction, without the necessity of a bond.     (f)  
Survival. The obligations set forth in this Section 5 shall survive the
termination of Executive’s employment for such periods as are specified.



  6.   Dispute Resolution.



  (a)   All disputes arising out of or concerning the terms or conditions of
employment of Executive by Company, including without being limited to any
claims concerning the application of this Agreement or that the termination of
the employment relationship violates any federal, state, or local law,
regulation, or ordinance, including but not limited to the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Equal Pay Act, or any
other

-5-



--------------------------------------------------------------------------------



 



      federal, state or local laws prohibiting employment discrimination, laws
concerning wage payment, or claims arising out of any legal restrictions on
Company’s right to terminate its employees, but excluding disputes which require
injunctive or other equitable relief arising out of Section 5 of this Agreement,
shall be resolved timely and exclusively by final and binding arbitration,
pursuant to the National Rules for the Resolution of Employment Dispute
Resolution (the “Rules”) of the American Arbitration Association (the “AAA”)
then in effect, to be held in the Washington, D.C. metropolitan area, and such
arbitration shall be the sole and exclusive forum for determination of any such
dispute. Arbitration must be demanded within three hundred sixty five
(365) calendar days of the time when the demanding party knows or should have
known of the event or events giving rise to the claim. Notwithstanding the
foregoing, any disputes relating to or arising from the provisions of Section 5
of this Agreement shall not be arbitrated or otherwise subject to the
requirements of this Section 6.     (b)   The parties stipulate that the
decision of the arbitration with respect to any dispute within subsection (a) of
this Section 6 shall be the sole and exclusive remedy. The parties hereby
acknowledge that since arbitration is the exclusive remedy for any such dispute,
neither party has the right to resort to any federal, state or local court or
administrative agency for relief concerning any such dispute and that the
decision of the arbitrator shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court or before any
administrative agency with respect to any such dispute which is arbitrable as
set forth in subsection (a) of this Section 6.     (c)   The award of the
arbitrator may be enforced by, and entered as a judgment in any local, state of
federal court and shall be considered final, conclusive and binding.     (d)  
The parties recognize that this Section 6 means that certain claims will be
litigated and reviewed before an impartial arbitrator or panel of arbitrators
instead of before a court of law and/or a jury, but desire the many benefits of
the arbitration process over court proceedings, including without limitation
speed of resolution, lower costs and fees, and more flexible rules of evidence.
The arbitrator or arbitrators duly selected pursuant to the Rules of the AAA
shall have the same power and authority to order any

-6-



--------------------------------------------------------------------------------



 



      remedy for violation of a statute, regulation, or ordinance as a court
would have.

7.     Copyright. In the event any work performed by Executive in his capacity
as an employee of the Company, is entitled to copyright or intellectual property
protection, he agrees that such work will be deemed to be work for hire and the
Company shall be the owner of the same, or, if such work cannot be deemed work
for hire, he agrees to transfer all rights to such work to the Company or grant
the Company an exclusive license to use such work, for $1.00.

8.     Notices. Any notice under this Agreement must be in writing and will be
deemed to have been given when personally delivered or mailed by first-class or
express mail to the recipient at his or its last known address.

9.     Governing Law; Forum. This Agreement shall be governed by and construed
in accordance with the laws of the District of Columbia without regard to its
conflicts of law provisions. Each of the parties irrevocably and unconditionally
consents that any arbitration, suit, action or proceeding relating to or arising
out of this Agreement shall be exclusively brought in a state or federal court
sitting in the District of Columbia metropolitan area, and each party hereby
irrevocably waives, to the fullest extent permitted by law, any objection that
it may have, whether now or in the future, to the laying of the venue in, or to
the jurisdiction of, any and each of such courts for the purpose of any such
suit, action, proceeding or judgment and further waives any claim that any such
suit, action, proceeding or judgment has been brought in an inconvenient forum,
and each party hereby submits to such jurisdiction.
COMPANY AND EXECUTIVE EXPRESSLY HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, COUNTERCLAIM OR PROCEEDING BASED UPON, OR RELATED TO, DIRECTLY OR
INDIRECTLY, THE SUBJECT MATTER OF THIS AGREEMENT. THIS WAIVER APPLIES TO ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS AND PROCEEDINGS, INCLUDING PARTIES
WHO ARE NOT PARTIES TO THIS AGREEMENT.

10.     Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law.
If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law in any jurisdiction, such
invalidity, illegality or

-7-



--------------------------------------------------------------------------------



 



unenforceability will not affect any other provision or the interpretation of
this Agreement in any other jurisdiction.

11.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the District of Columbia without regard to its
conflicts of law provisions.

12.     Successors and Assigns. The services and duties to be performed by
Executive hereunder are personal and may not be assigned. This Agreement shall
be binding upon and inure to the benefit of the Company, its successors and
assigns, and Executive, and his heirs and representatives.

13.     Complete Agreement. The provisions of this Agreement supersede in their
entirety any prior agreement, memorandum or understanding, and this Agreement
constitutes the entire agreement between the parties, concerning the subject
matter hereof. No amendment hereto, or waivers or releases of obligations or
liabilities hereunder, shall be effective unless agreed to in writing by the
parties hereto.

14.     Counterparts. This Agreement may be executed in several counterparts,
each of which, when so executed and delivered, shall be deemed an original, but
all of which together shall constitute one and the same agreement.

     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date first above written.

                  By: /s/ Lawrence Connell        4/6/04    

--------------------------------------------------------------------------------

    Name: Lawrence Connell     Title: Vice Chairman, International    

              Riggs Bank NA             /s/ Lawrence I. Hebert      4/6/04    

--------------------------------------------------------------------------------

      Lawrence I. Hebert        President and CEO     

-8-